         Case 1:20-cv-07216-VM Document 14 Filed 02/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
LICKERISH, LTD.                       :
                                      :
                      Plaintiff,      :      20 Civ. 7216 (VM)
                                      :
     - against -                      :          ORDER
                                      :     NO ANSWER TO COMPLAINT
DUOWEI NEWS, INC.                     :     REQUEST FOR STATUS UPDATE
                                      :
                      Defendant.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     On November 12, 2020, the Court issued an Order directing the

plaintiff to file a status update. (Dkt. No. 9.) On December 11, 2020,

the plaintiff filed a status update indicating that if the defendant

had not responded to its motion for Clerk’s Entry of Default within

two weeks, the plaintiff would move for an entry of final default

judgment.     (Dkt.   No.   13.)   No   subsequent   communication   from   the

plaintiff to the Court has been received. Accordingly, it is hereby

     ORDERED that the plaintiff herein is directed to inform the Court

within five (5) days of the date of this Order concerning the status

of this litigation and the plaintiff’s contemplation with regard to

any further proceedings with regard to this action. In the event no

timely response to this Order is submitted the Court may dismiss the

action without further notice for lack of prosecution.

SO ORDERED.


Dated:      New York, New York
            8 February 2021
                                           ________________________
                                                VICTOR MARRERO
                                                    U.S.D.J.
